Citation Nr: 0719071	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  06-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a respiratory/pulmonary 
disorder, claimed as due to radiation exposure and asbestos 
exposure.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to radiation exposure and asbestos exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

Service connection for sarcoidosis and obstructive lung 
disease, claimed as secondary to radiation exposure and 
asbestos exposure, was initially denied in an August 1994 VA 
rating decision.  The veteran did not file a timely appeal of 
that decision.

The veteran filed to reopen his claim for entitlement to 
service connection for a respiratory/pulmonary condition in 
March 2005.  At that time, the veteran also filed initial 
claims of entitlement to service connection for diabetes 
mellitus and unspecified "residuals of radiation exposure".  
These claims were denied in the above-referenced September 
2005 rating decision, which the veteran appealed.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  A motion to advance this case on the Board's 
docket was subsequently granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2006).

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for a respiratory/pulmonary 
disorder is being reopened by the Board due to the receipt of 
evidence which is deemed to be new and material.  The issue 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC, along with the issue of entitlement 
to service connection for diabetes mellitus.

Issues not on appeal 

During his Travel Board hearing, the veteran testified that 
he no longer wished to pursue his appeal as to the issue of 
whether new and material evidence had been submitted which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a back disability.  See 
the October 2006 hearing transcript, at page 2.  That issue 
is no longer on appeal and is accordingly not before the 
Board.  See 38 C.F.R. § 20.204 (2006).  

Additionally, the veteran indicated that he only sought 
service connection for sarcoidosis a result of exposure to 
radiation during his Travel Board hearing.  
See the October 2006 hearing transcript, at page 3.  
Accordingly, the catch-all issue of "entitlement to service 
connection for radiation residuals," which was adjudicated 
separately from the sarcoidosis claim in the September 2005 
rating decision, is no longer on appeal and is not before the 
Board.  See 38 C.F.R. 
§ 20.204 (2006).


FINDINGS OF FACT

1.  In August 1994, the RO denied the veteran's claim of 
entitlement to service connection for a respiratory/pulmonary 
disorder.  A timely appeal as to that issue was not 
perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's August 1994 rating decision pertains to the veteran's 
exposure to radiation in service, which had not been 
established at the time of the prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.

  
CONCLUSIONS OF LAW

1.  The RO's August 1994 decision denying the claim of 
entitlement to service connection for a respiratory/pulmonary 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).

2.  Since the August 1994 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for a 
respiratory/pulmonary disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
respiratory/pulmonary disorder, to include sarcoidosis and 
chronic obstructive pulmonary disease (COPD).  Implicit in 
his claim is the contention that new and material evidence 
which is sufficient to reopen the previously-denied claim has 
been received. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
AMC dated June 23, 2005, which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.  

With respect to notice to the veteran regarding new and 
material evidence, the June 2005 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely following the regulatory language of 38 C.F.R. 
§ 3.156(a).  The Board further notes that the veteran was 
provided with specific notice as to what evidence would be 
material to his claim in the last final denial of record: 
"service medical records are negative for radiation exposure 
or asbestos exposure."  As such, the veteran was advised of 
the bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In any event, since the 
claim is being reopened, there can be no error based on any 
inadequate Kent notice.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2005 letter.  Specifically, the veteran was advised in 
the June 2005 letter that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the June 2005 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the January 2004 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, for the 
veteran to complete so that the RO could obtain private 
records on his behalf.  The June 2005 letter specifically 
noted: "If the evidence is not in your possession, you must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA cannot otherwise get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in original].  The veteran was also informed in the June 2005 
VCAA letter that VA examination would be scheduled if 
necessary to make a decision on the claim.

Finally, the Board notes that the June 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.   

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed respiratory 
disorder.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Although the veteran's 
claim was not reopened, he has received proper VCAA notice as 
to his obligations, and those of VA, with respect to elements 
(2), existence of a disability and (3), connection between 
the veteran's service and the claimed disability. 
  
Accordingly, additional VCAA notification is not warranted in 
this case.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
in October 2006.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for a respiratory disorder.  
As noted in the Introduction, the veteran's other service 
connection claim is being remanded for additional 
development.

Pertinent law and regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sarcoidosis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.

However, VA Manual M21-1, Part VI, para. 7.21 (October 3, 
1997) provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. Thus persons with asbestos 
exposure have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
M21-1, Part VI, para 7.21(a).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. See M21-1, Part VI, 7.21; see also DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.
The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2005, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Initial matter - last final denial

As was described in the Introduction, the veteran's initial 
claim of entitlement to service connection for a respiratory 
disorder was denied in an August 1994 RO rating decision.  As 
was described in the Introduction, the veteran did not 
perfect an appeal.  The August 1994 rating decision is 
accordingly final.  The veteran took no further action on the 
claim until he attempted to reopen it in March 2005.  The 
Board therefore finds that the August 1994 rating decision is 
the last final denial of record in the instant case.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  

New and material evidence

As explained above, the veteran's claim for service 
connection for a respiratory/pulmonary disorder may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after August 1994) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran's was exposed to 
radiation or asbestos in service.  See 38 C.F.R. § 3.156 
(2006).

The RO's prior final denial in August 1994 was predicated on 
the absence of in-service radiation and/or asbestos exposure 
and of necessity, medical nexus evidence [Hickson elements 
(2) and (3)].  To warrant reopening of the claim, there must 
be new and material evidence as to each central element that 
was specified as a basis fore the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

With respect to element (2), there has been added to the 
record no new evidence concerning alleged in-service 
radiation or asbestos exposure.  The only arguably pertinent 
evidence along these lines consists of reiterations on the 
part of the veteran to the effect that such exposure in fact 
took place.  Such statements are essentially repetitive of 
statements he previously made. As such, these statements are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).   

However, as has been discussed in the law and regulations 
section, VA's approach to asbestos claims has changed since 
August 1994.  VA Manual M21-1, Part VI, para. 7.21 (October 
3, 1997).  Although M21-1 is neither a law or a regulation, 
it has the force of law.  See Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

Due to the change in the law, the Board believes that the 
requirement of new and material evidence as to element (2) 
has effectively been met.  See Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994) [when there is an 
intervening change in the law or regulation creating a new 
basis for entitlement to benefits, a claim under the 
liberalizing regulation is a claim separate and distinct from 
the claim previously and finally denied and may be reviewed 
on a de novo basis].

With respect to element (3), additional evidence which has 
been added to the record since the RO's August 1994 decision 
includes competent medical evidence indicating that asbestos 
exposure in service has led to his current respiratory 
problems.  Specifically, a January 2007 letter from P.M., 
M.D., indicates "it is at least as likely as not that [the 
veteran's] asbestos exposure has contributed to his lung 
disease."  This evidence can therefore be considered "new" 
in that it was not previously considered by the RO, and 
"material" because it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  
See 38 C.F.R. § 3.156 (2006). 

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
for a respiratory/pulmonary disorder is reopened.  

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In addition, although the evidence discussed above is 
adequate for the limited purposes of reopening the claim, 
this does not make it sufficient to allow the grant of the 
benefits sought.  See generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim].  In particular, although the M2-1 
provisions come into play, these do not serve to establish 
asbestos exposure; they merely allow for development of the 
record.  Cf. Dyment v. West, 13 Vet. App. 141, 145 (1999) 
[the provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI did not create a 
presumption of exposure to asbestos].


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a respiratory/pulmonary 
disorder is reopened.  To that extent only, the appeal is 
allowed.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  [The Board 
notes that this REMAND encompasses both issues on appeal.]

SSA records

The veteran indicated in a May 2005 statement that he was 
recently awarded Social Security (SSA) disability benefits.  
The claims file does not contain any SSA records, which are 
potentially pertinent to the veteran's claims.  Those records 
must be obtained for consideration in connection with the 
issues on appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].

Verification of claimed in-service radiation exposure

The veteran contends that in August 1972, while cooking on 
the galley of the USS Holland, a nuclear bomb dropped on the 
deck of the ship, exposing him to radiation.  
See the October 2006 hearing transcript, pages 8-9.  

In this case, the RO has not made a request to the U.S. Army 
and Joint Services Records Research Center (JSRRC) in an 
attempt to verify the veteran's claimed in-service radiation 
exposure.  The Board agrees with the veteran's representative 
that further efforts must be made to contact JSRRC with 
respect to the claimed radiation exposure.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

Additionally, the service department, in particular the Navy 
Radiation Safety Committee, may be able to provide useful 
information as to the veteran's claimed radiation exposure.

Accordingly, these claims are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain copies of 
the SSA disability determination 
letter pertinent to the veteran's 
claim for Social Security 
disability benefits, along with 
copies of all medical records 
relied upon in reaching that 
determination.  All efforts in 
this regard should be documented 
in the claims folder.

2.  VBA should contact the veteran 
and ask for specific information 
concerning his alleged 
rotation/asbestos exposure in 
service.  In particular, dates, 
places units and persons involved 
should be detailed.

3.  VBA should obtain any 
available service personnel 
records and associate such with 
the veteran's VA claims folder.  
VBA should contact JSRRC and the 
service department, including the 
Navy Radiation Safety Committee, 
in an attempt to obtain 
information as to the veteran's 
claimed radiation exposure aboard 
the USS Holland in August 1972.  
Any records so obtained should be 
associated with the veteran's VA 
claims folder.

4. After undertaking any 
additional development which it 
deems to be necessary based on the 
then state of the record, VBA 
should readjudicate the veteran's 
claims of entitlement to service 
connection for diabetes mellitus 
and a respiratory/pulmonary 
disorder.  If the benefits sought 
on appeal remain denied, VBA 
should provide the veteran with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case 
should then be returned to the 
Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


